Holmes, J.,
dissenting. I agree that the constitutionality of a zoning ordinance may be attacked both by way of appeal pursuant to R.C. Chapter 2506 and by a declaratory judgment action pursuant to R.C. Chapter 2721. I reluctantly agree that an actual controversy existed here to provide the jurisdiction for the trial court to have considered the constitutionality of the questioned ordinance and for the court of appeals to have reviewed such determination. However, I cannot agree with the conclusion reached by the trial court, and the majority here, and therefore must dissent.
As noted in the majority opinion, the properties of both Mr. and Mrs. Karches and Mr. and Mrs. Flerlage border the shoreline of the Ohio River. The Karches property lies just east of the 1-275 bridge. It initially consisted of a fifteen-acre parcel when purchased by the Karcheses in 1965 for the sum of $20,000. Mr. Karches sold 2.33 acres to the state of Ohio for use as a bridge approach to 1-275, the consideration for such taking being $19,200. In addition, an easement was taken by the state for the relocation of a gas line, for which the Karcheses received $6,300.
The Flerlage property lies immediately west of 1-275. This property as acquired by the Flerlages in 1961 included thirty-six acres and cost $25,000. The state acquired nine acres of this property for the construction of an approach to 1-275, and paid the Flerlages $102,072 for such taking.
It appears that both parcels were purchased by the respective parties for future investment potential, and without any personal or specific use in mind. It would appear that what has been realized from such property to date by the owners, together with significant acreage yet remaining in such parcels for sale or development, is a fair overall return on their investment. A similar return can be anticipated for future transactions.
More importantly, from the standpoint of determining the constitutionality of the instant zoning ordinance, we must look to the reasonableness of that which the city wished to accomplish by such zoning plan. The zoning plan being questioned here is not one of spot zoning or single tract zoning, but is intended to regain the entire twenty-two miles of Ohio riverfront property — the whole river corridor through downtown and metropolitan Cincinnati.
The “California” area is an older residential and recreational neighborhood. It has eighty-five single-family and sixteen two-family homes. The prevalent architectural styles are Federal, Romanesque, and Victorian. The only permitted uses other than residential and recreational in the vicinity are a few commercial establishments on Kellogg Avenue and the Cincinnati Water Works facility. All properties in the area from the Little Miami River, *23east to the city corporation line, fronting on the Ohio River are zoned RF-1, Riverfront (recreational-residential-commercial). Even though the present uses of these properties were established prior to the passage of the new RF-1 regulations, all are conforming uses.
The California neighborhood has many existing recreational establishments. Collectively they annually draw more than one and one-half million people, more than any other attraction in the metropolitan area except Kings Island. The single largest draw is River Downs, a thoroughbred horse racing track. It has an annual attendance of over five hundred thousand people. Coney Island, which abuts the eastern side of the Karcheses’ property, celebrated its centennial in 1986. Every year more than three hundred thousand visitors use its many other recreational facilities: Lake Como, Sunlite Pool (the world’s largest outdoor recirculating swimming pool), tennis courts, Moonlite Pavilion, picnic grounds and ball fields, restaurants, the Cincinnati Rowing Club’s Olympic training facility, a landing for river party boats, and a fairground. Coney Island is the annual site of the Summer Fair, the Art Show, the Balloon Fair, the Outdoor Sports Recreation Exhibit, and the Appalachian Crafts Festival.
The Cincinnati Symphony Orchestra’s summer home, Riverbend, lies between Coney Island and River Downs. Its estimated draw for 1985 was four hundred thousand visitors. Riverstar Park abuts the Flerlage property to the north. It has heavily used baseball fields and a BMX dirt bike track, which in 1985 had over one hundred fifty thousand users. Three bank boat harbors are located along the California waterfront, just west of the Flerlage property. Harbor Towne Yacht Club, a nearby basin marina, is upriver from the mouth of the Little Miami River.
Other recreational facilities in the area include 'the California Nature Preserve and Day Camp, the California Golf Course, Four Seasons Marina, a fishing lake, and a soccer field. The entire riverfront area from Four Seasons Marina to River Downs is devoted to recreational and residential use and is zoned to allow such uses. There are no industrial uses anywhere in the area.
The determination by the city to zone the river corridor RF-1 to provide for recreational and outdoor activities including enjoyment of the natural resources was not the product of an overnight decision, but was derived from a protracted period of professional consideration and review of the waterfront development.
In 1975, the Cincinnati City Manager appointed the Riverfront Advisory Council as the city’s official advisory body for the future development of the entire Cincinnati riverfront. The twenty-two-member group studied the twenty-two miles of the Ohio River frontage and twenty-three hundred acres between the Ohio River and U.S. Routes 50 and 52. In late 1981, after six years of joint effort, the advisory council and the city planning commission jointly published “A Study of the Cincinnati Riverfront.” This was their plan to promote economic development, stabilize riverfront neighborhoods, and enhance overall livability. In January 1982, city council adopted the “Study” as the city’s official plan. The Study’s Land Use Plan made specific zoning recommendations for thirty-one separate riverfront areas. Overall, it recommended designating eight hundred forty acres for industry, two hundred seventy-six acres for commercial-recreation, six hundred *24acres for parks and public recreation, and one hundred fifty-two acres for residential use. It proposed the development and conservation of seven hundred thirty-one acres then vacant.
In addition to the broad study of the entire Cincinnati riverfront, the Cincinnati City Planning Commission looked quite carefully at the California neighborhood in order to determine what zoning to recommend for that area. The product of the commission’s research was the “California Land Development Use Plan” dated October 6, 1978. The plan’s authors found:
“In sum, it is concluded that pursuit of a recreation theme will have the greatest public and private effects, in terms of positive economic benefits from both governmental and individual developments. Except for the very long term (and perhaps not even then), no potential industrial investment can realistically expect to exceed the return on recreational development as a dominant land use in the California community as a whole. A switch to industrial use on some land will not cause other land to be so absorbed immediately. It will, most probably, cause prolonged idling of some land, deter recreationally related development, and discourage the maintenance of some existing investments. The sum of effects for all land owners within the study area will certainly be negative. Given the over-spill of adverse effects which industry would also create, especially in terms of environmental impact on the existing community, recreational/residential use of land in the California area becomes a far superior alternative.”
There were additional studies showing the potential for the California area as basically recreational. The “California Economic Base and Market Potential Study” by Public Demographics, Inc. demonstrated the recreational market for the California area from the Little Miami River to River Downs. This study, completed July 17, 1985, was underwritten by the Cincinnati Department of Neighborhood Housing and Conservation to further the revitalization of both the California neighborhood and the larger Cincinnati economy.
The authors of the study examined River Downs Race Track, Riverbend, Coney Island, Riverstar Ballpark, the California Golf Course, the Nature Preserve, the marinas currently operating on the Little Miami and Ohio Rivers, the Bicycle Moto Cross Track (BMX) and the California neighborhood and business district. The Ranches and Flerlage properties were also mentioned. In 1984, the California recreational area attendance exceeded the attendance for the Cincinnati Reds, the Coliseum or the Cincinnati Zoo. Rings Island was the only attraction in the Cincinnati metropolitan area to top the 1984 California recreational area attendance. Projections for 1985 indicated a 15.6 percent increase to 1,547,949 users. The market potential study included the finding that the drawing power, waterfront location, rustic setting, proximity to the downtown area, and concentration of several major recreational attractions distinguished California from any other community in the region.
Accordingly, the city council, on June 27, 1984, passed Ordinance Nos. 257-1984, 258-1984, 259-1984, and 261-1984 to enact RF-1, RF-2, and RF-3 district use regulations as three new chapters of the city zoning code and to adopt new boundaries for all the RF districts along the entire Cincinnati riverfront. The new regulations were entirely consistent with the Riverfront Advisory Council’s recommendations as set forth in the “Study of the Cincinnati Riverfront.” RF-1 permits river*25front recreational, residential, and certain commercial uses. RF-2 allows a number of commercial and industrial uses, including limited river terminals. RF-3 permits river-oriented heavy industry.
As set forth in Ordinance No. 261-1984, which established Chapter 29, the RF-1 Riverfront (Recreational-Residential-Commercial) District Use Regulations, “[t]he purpose of the RF-1 Riverfront District Use Regulations is to regulate the use of floodplain land along the Ohio and Little Miami Rivers so to:
“(a) Promote those residential and river-related recreational and commercial activities which meet the requirements imposed by Chapter 1156, Floodplain Management, of the Cincinnati — Ohio Basic Building Code;
“(b) Maintain scenic river view from major public thoroughfares;
“(c) Preserve open space while permitting recreational, residential, and commercial activities thát either require direct river access or otherwise benefit from the river environment;
“(d) Preserve significant natural features of the floodplain environment;
“(e) Contribute to the stability and revitalization of adjoining neighborhoods * *
Additionally, the principal permitted uses in an RF-1 district include residential uses, agricultural uses, recreational uses, commercial uses, and marine uses. In this latter category, all manner of business uses exist such as for harbors, marinas, launching ramps, docking facilities; eating, drinking and entertainment establishments, boatels and hotels or motels directly associated with a marina; enclosed facilities for the sale, service or storage of recreational boats and recreational marine supplies; or ferry or excursion boat terminals.
The ordinance provided also for a rather broad number of conditional uses which may be authorized by the Director of Buildings and Inspections pursuant to Section 402.2 of the ordinance. Some of these are residential uses, such as hotels and motels, multifamily dwellings and/or planned unit developments. There are also various permitted uses which would be categorized under agricultural, recreational, recreational vehicle parks, amusement parks, and offices.
In review of the determination of either the Ohio General Assembly or a city council in any matter of a state or local concern in adopting a statute or ordinance which may conceivably conflict with an individual’s rights to reasonably utilize private property, we must first look to and apply the legal standards which best serve the public as a whole. The determination of whether there has been a proper exercise of this governmental authority must equate to what is, after such evaluation, best for the general public welfare.
It is fundamental that Acts of the General Assembly and ordinances of municipalities are presumed to be constitutional, and the burden is upon those challenging such laws, as appellants in the instant case, to sustain such challenge. The Act or ordinance in order to be found constitutionally invalid must be found facially to be against a constitutional provision, or must be found to be unreasonable or arbitrary as it relates to the complaining party. The evidence of unreasonableness or arbitrariness must be clearly and satisfactorily shown. As recognized by the majority herein, to strike a zoning ordinance on constitutional grounds the complaining parties must demonstrate beyond fair debate that the zoning classification is unreasonable, and not necessary to the health, safety and welfare of the com*26munity. Further, the complainants must demonstrate that the ordinance denies them the economically viable use of their land without substantially advancing a legitimate government interest. Apparently the trial court so found, and with this finding I disagree.
Much is made in the trial court’s opinion, bearing on the issue of disparity of treatment of landowners, of the fact that the Taft investment group opposed any zoning classification sought by appellants. The trial court even went so far as to find that Taft’s motives were to keep appellants’ properties so classified in order to pinchase them at a cheaper price, and that the city gave discriminatory treatment to Taft. Most obvious, upon the facts, is that this conclusion is erroneous and, further, has little if any relevance to the inquiry at issue. Admitting that Taft engaged in activities to keep the property at issue within the RF-1 classification, and for the express purpose of gaining its own economic advantage, it can only be concluded that nothing is added to the analysis of whether a taking occurred. Such activities are, first of all, fully lawful and reasonable. It is part of the ordinary political process by which the needs, interests and opinions of the community are focused into a particular determination. Moreover, the zoning authority uniformly applied the RF-1 zoning classification, with the exception of Old Coney, and stated completely neutral reasons for doing so.
As to Old Coney, owned by Taft, it cannot be denied that its amusement park operation did not qualify for an RF-1 classification but was in use prior to adoption of the 1963 zoning change. Under any theory, Taft would have been entitled to continue its activities, which, coupled with the fact that an amusement park fits quite well with recreational themes, fully refutes the notion that there was disparate treatment. Appellants, on the other hand, have continually sought to bring in truly industrial uses which were entirely inconsistent with the themes adopted by the zoning authority. Thus, while the considerations of Taft’s expressed position on the zoning added nothing to the inquiry, reliance upon a finding of discrimination as their basis was both unsupported as well as an improper. basis for concluding that a “taking” of property had occurred.
Governmental bodies throughout our country are becoming more awaré of the potential for the development of our natural resources in general, and in particular, for the land and property that abuts and surrounds our water resources, lakes and rivers. Municipalities recognizing the tremendous increases in use of water resources by the American people for active recreational, passive recreational, and natural resource study purposes, and for aesthetic enjoyment, are developing public participation programs and enacting zoning ordinances to provide a greater public utilization of such areas.
The Cincinnati City Council, as have the other major municipal legislative bodies of communities in Ohio bordering on bodies of water, such as Toledo, Columbus, Cleveland, and Dayton, has formulated long-range plans for the utilization of these waters. These plans and developmental recreational programs are based solidly upon the total growth of the community and should be given due deference by this court. Such plans are, of course, intended for the total public advantage, although in certain instances this programmed use admittedly may occasion some disadvantage to an individual property owner. A mere disadvantage, however, does not rise to the level of a taking.
*27There are, as set forth within this zoning ordinance, many other reasonable uses for which these property owners may advantageously utilize their property, other than by selling it for a gravel storage and loading operation. It is therefore simply not believable that there are no other uses, within the options allowed by the zoning ordinances, for which this property may be utilized. Appellants’ argument is a mere personal preference among several commercial options.
Moreover, there was no showing that the ordinance was either unreasonable or discriminatory, or that the zoning classification was not necessary to the health, safety and welfare of Cincinnati. As a matter of fact, the use contemplated by appellants would have a direct negative impact upon the entire community. There would be an explosion of heavy duty truck traffic which would be required to move the material from the barges. These slower vehicles would, of necessity, interfere with the already heavy flow of traffic on Kellogg Avenue. Further, such trucks would be required to travel through surrounding residential' communities upon streets not constructed for such vehicles. Finally, the community and visiting recreational users would become burdened with the great volume of dust particles that ordinarily accompanies the movement of large amounts of sand and gravel. To say the least, such incidental effects would constitute a nuisance.
I would prefer that this matter be remanded to the court of appeals to review upon appeal the issue of the constitutionality of this ordinance under the facts presented, but if this court is determined to decide that issue here, although it has not been fully developed, I would reverse the trial court’s judgment which holds the Cincinnati RF-1 zoning ordinance unconstitutional, and enter judgment for the city of Cincinnati holding that this questioned ordinance is indeed constitutional.
Accordingly, I dissent.
Locher, J., concurs in the foregoing dissenting opinion.
*28Appendix A
[[Image here]]